DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This application has been examined.  The preliminary amendment filed 4/23/20 has been entered.  Claims 1-10 are pending.
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
3.	The IDS filed 4/23/20 and 9/29/21 have been considered.
4.	The drawings are objected to because the drawing should be merely labelled “Figure” since there is only one view.  37 CFR 1.84(u)(1).  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
5.	The disclosure is objected to because of the following informalities:
	Paragraphs [0018, 0020]: “Figure 1” (each occurrence) should be changed to 
--Figure-- to reflect drawing requirement noted above.  
Appropriate correction is required.
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2 and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by CH708501A1 (Hagenah et al.- hereinafter D1).  See translation provided.
A.	As per claim 1, D1 discloses:
A method for monitoring pressure inside a railway vehicle (Abs), comprising: 
step 1: detecting pressure in a carriage (Abs: carriage pressure measured by pressure sensor); 
step 2: comparing a pressure signal of the carriage with a preset alarm condition (Abs: pressure compared with predetermined threshold); and 
step 3: giving an alarm in a case that the pressure signal of the carriage meets the preset alarm condition (page 4: when the fluctuation limit, in case of violation of the pressure comfort criterion, an acoustic signal is generated via a loudspeaker 34).
B.	As per claim 6, as noted above whereby the method is performed by an on-board system which monitors the pressure in a railway carriage using a pressure sensor, a control device (computation unit) which compares the monitored pressure with stored pressure fluctuation limits and activates an alarm based on the comparison via a loudspeaker (Abs.; page 4, supra).
C.	As per claims 2 and 7, as above whereby pressure fluctuation (change of rate) is monitored in a time interval and compared to fluctuation threshold (Abs).
D.	As per claims 4 and 8, as above whereby the pressure fluctuations are monitored over specified intervals and a cumulative count of the number of times the limit is exceeded is the basis for determining whether to activate alarm (page 2: According to a preferred embodiment of the inventive method is determined for the plurality of predetermined, successive time intervals, how often the pressure fluctuation value has exceeded the predetermined fluctuation threshold in total. That It is counted how often the pressure fluctuation value for a car of the rail vehicle has exceeded the predetermined fluctuation limit).
E.	As per claims 5 and 9, as above whereby the monitoring system may be located in a plurality of cars of the railway vehicle (page 2: It can also be installed in several cars of the rail vehicle in each case an inventive measuring device).
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
8.1	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of Zheng et al. (US 2017/0232978).
	As per claim 3, D1 is applied as above whereby the fluctuation limits reflect pressure comfort levels for passengers.  D1 makes reference to industry standards (UIC 660) (page 1) and the thresholds or limits used in D1 would have necessarily reflected these standards.  Claim 3 differs in that particular pressure change rates are listed.  Zheng is in the same field of endeavor of monitoring pressure within a railway passenger carriage [0003].  Zheng [0004] refers to the same UIC 660 standard noted in D1 and lists several of the limits included in claim 3.  One of ordinary skill in the art of railway carriage pressure monitoring and control, prior to the effective filing date of the claimed invention, would have found it obvious to utilize these known standards in the monitoring system of D1 in order to be in compliance with industry standards and regulations.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
8.2	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over D1 in view of EP1298425A2 (Andrȁ et al. (IDS)- hereinafter D2).  Machine translation available at EPO.
	As per claim 10, D1 is applied as noted above for claim 6 whereby a pressure monitoring system comprises a pressure sensor, control (computation device) and alarm (loudspeaker).  The claimed invention differs in essentially that the monitoring system is embodied as part of an air-conditioning unit.  However, in the railway passenger carriage pressure monitoring and control arts it was common to combine or integrate pressure wave protection system technology and air-conditioning systems for the railway vehicles since the pressure control involves controlling ventilation between the interior and exterior of the passenger carriage to equalize pressure fluctuation.  For example, D2, which is in the same field of endeavor of controlling pressure within a train carriage, provides evidence that it was known to integrate control of car interior pressure with a climate controller [0022- A microelectronic pressure protection evaluation unit (DSA) is usually integrated in a decentralized climate controller].  One of ordinary skill in the art of railway carriage pressure monitoring and control, prior to the effective filing date of the claimed invention, would have found it obvious to similarly integrate the monitoring of the carriage pressure with the climate control system for the carriage since the systems are typically integrated together since the control of the ventilation system is tied to control of the pressure within the carriage.  All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art prior to the effective filing date of the claimed invention.
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. In particular:
● CN202904392- railway pressure wave protection system which measures pressure differential and maintains passenger comfort.
● DE102010051662- monitors pressure tightness of carriage during rail operations, pressure compared to allowed maximum, based on results error message may be sent acoustically, pressure protection diagnostic computer integrated with climate controller.
● DE19755097- pressure protection system combined with ventilation system to control pressure in passenger carriage.
● EP0432669- pressure monitoring in high-speed passenger coaches and diagnostics to determine frequency of impermissible pressure increases.
● “Pressure variations on a train - Where is the threshold to railway passenger comfort”- general background information on the problem of aural discomfort in trains passing through tunnels and provides general remedies such as improving sealing of passenger cars and construction of the tunnel itself.
● “Mechanism and capability of ventilation openings for alleviating micro-pressure waves emitted from high-speed railway tunnels”- general background information discussing physics involved with high-speed trains passing through a tunnel.
● “Passenger comfort on high-speed trains: effect of tunnel noise on the subjective assessment of pressure variations”- examines how pressure discomfort, as it may be
experienced by railway passengers, is affected by the presence of tunnel noise during pressure changes.
10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J ZANELLI whose telephone number is (571)272-6969. The examiner can normally be reached Mon.-Thur. 9 am-4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781 or you can reach supervisor Peter Nolan at 571-270-7016. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J ZANELLI/Primary Examiner, Art Unit 3661